Citation Nr: 9920227	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  98-08 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased evaluation for an anxiety 
disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability by reason of a service-connected disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and a friend



ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied the veteran's claim of entitlement to 
a disability evaluation in excess of 30 percent for an 
anxiety disorder, as well as his claim of entitlement to a 
total rating based on individual unemployability by reason of 
a service-connected disability.


FINDINGS OF FACT

1.  The veteran's anxiety disorder is manifested by not more 
than definite occupational and social impairment with 
occasional decreases in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
symptoms which include anxiety, irritability and depression.

2.  The veteran's only service-connected disability is an 
anxiety disorder, rated as 30 percent disabling.

3.  The veteran's service-connected anxiety disorder does not 
preclude all forms of substantially gainful employment 
consistent with his educational background and occupational 
experience.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for an anxiety disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R.                 §§ 
3.321(b)(1), 4.1-4.14, 4.125-4.132, Diagnostic Code 9400 
(1996 & 1998).

2.  The criteria for a total disability rating based on 
individual unemployability by reason of a service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 
(1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation and are 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board also is satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the duty 
to assist.  See 38 U.S.C.A. § 5107.

I.  Increased Rating Claim

In October 1970, the RO granted service connection for an 
anxiety disorder.  This disability is currently evaluated as 
30 percent disabling.  The veteran now claims that his 
anxiety disorder is more severely disabling than reflected in 
the 30 percent evaluation, as he suffers from depression, 
sleeplessness, and anxiety attacks approximately four to five 
times a week.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(1998).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (1998).  When the evidence 
is in relative equipoise, the veteran is accorded the benefit 
of the doubt.  See 38 C.F.R. § 5107(b) (West 1991); Gilbert v 
Derwinski, 1 Vet. App. 49, 55-57 (1990). 

At the time the veteran's original claim was filed, an 
anxiety disorder was evaluated using criteria from the 
general rating formula for psychoneurotic disorders.  See 
38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).  Under this 
formula, a 30 percent rating required definite or 
"moderately large" impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people, with psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite impairment.  The VA 
General Counsel, in response to an invitation by the United 
States Court of Appeals for Veterans Claims (Court) to 
construe the term "definite" in a manner that would quantify 
the degree of impairment, concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93, 59 Fed. Reg. 4752 (1994).  
See also Hood v. Brown, 4 Vet. App. 301 (1993). 

A 50 percent evaluation was appropriate where the ability to 
establish and maintain effective or favorable relationships 
with people was considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent evaluation 
was warranted for psychoneurosis manifested by severe 
impairment of social and industrial adaptability.  See 
38 C.F.R. § 4.132 (1996).  

The veteran filed his claim for an increased rating on 
November 6, 1996.  On the following day, VA issued new 
regulations for the evaluation of psychiatric disabilities, 
effective as of November 7, 1996.  Where the law or 
regulations governing a claim change while the claim is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  The effective 
date rule established by 38 U.S.C.A. § 5110(g), however, 
prohibits the application of any liberalizing rule to a claim 
prior to the effective date of such law or regulation.  Id.; 
Rhodan v. West, 12 Vet. App. 55, 57 (1998).  Thus, any 
increase in disability based on the revised criteria cannot 
become effective prior to November 7, 1996.

Under the revised criteria, a 30 percent evaluation is 
assigned for occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).  See 38 C.F.R. § 4.130, Diagnostic Code 9400 (1998).

Where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is appropriate.  Id. 

A 70 percent rating is assigned where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

In applying the above criteria, the Court recently held that 
when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition.  See Mittleider v. West, 
11 Vet. App. 181 (1998),  Thus, any symptoms not specifically 
attributed to a nonservice-connected condition will be 
assumed to be due to the service-connected anxiety disorder.

In the instant case, a June 1996 admission report from St. 
Mary's Hospital shows that the veteran was treated for 
alcohol abuse and withdrawal.  The report indicates that the 
veteran was transferred to St. Mary's from the county jail 
where he had been incarcerated for three days for driving 
while intoxicated.  The veteran was admitted to St. Mary's 
after demonstrating alcohol withdrawal symptoms such as 
agitation, tremulousness and visual hallucinations.  The 
veteran was disoriented aside from knowing he was in the 
state of Wisconsin and knowing that it was June.  The 
veteran's condition had remarkably improved within a 
relatively short period of time, as he was noted to be fully 
oriented with no complaints at the time of his discharge.  
The diagnosis was alcohol abuse/dependence and alcohol 
withdrawal delirium.  No other Axis I diagnosis was provided. 

A report of a psychiatric examination conducted by the VA in 
March 1997 includes the veteran's complaints of flashbacks 
and nightmares about Vietnam.  During the interview, the 
veteran denied sleep disturbances and instances of dysphoric 
mood for more than half a day at a time or over a period of 
more than four days.  He said that when he felt depressed he 
would find people to be with or engage in pleasant activities 
to distract himself.  The examiner commented that the 
veteran's symptoms fell far short of either major depression 
or dysthymia.  The veteran disclosed that he had been fired 
from his most recent job installing vinyl siding because the 
contractor was dissatisfied with his performance, which the 
veteran attributed to his nerves.  Mental status examination 
revealed that the veteran was alert, friendly and 
cooperative.  Speech had a normal rate, while content was 
coherent and well organized.  Affect was appropriately broad 
and consistent with an expressed euthymic mood.  He appeared 
quite relaxed throughout the interview.  Overall, the 
examiner did not see any marked decline in the veteran since 
a prior examination he conducted in 1994.  In fact, the 
examiner concluded that in some areas the veteran actually 
seemed to have improved.  The examiner also was not convinced 
that the veteran had clear panic attacks, let alone a panic 
disorder, but was willing to give the veteran the benefit of 
the doubt and accept the self-reported symptoms.  The Axis I 
diagnosis was panic disorder with agoraphobia (provisional).  
The examiner also assigned the veteran a Global Assessment of 
Functioning (GAF) score of 65, for mild to moderate 
impairment in occupational functioning.

The veteran was seen by Milo Gordon, MS, at Family Counseling 
Services from August to October 1997 for diagnoses of post-
traumatic stress disorder (PTSD) and alcohol dependence.  
These reports include the veteran's complaints of feeling 
nervous and an inability to trust anyone.  He also reported 
that he had 57 different jobs since his separation from 
service, and was currently unable to maintain employment.  
The assessment was ongoing anxiety reaction, PTSD related to 
military experiences in Vietnam, and alcohol dependence. 

In October 1997, the veteran was afforded a psychiatric 
evaluation by Gabriel Ticho, M.D., after being referred by 
Mr. Gordon.  The report from that evaluation notes the 
veteran's extensive history of alcohol dependence.  The 
veteran reported being sober since June 1997, representing 
his longest period of sobriety.  At the time of evaluation, 
the veteran's chief complaint was noted to be "[g]etting my 
VA compensation raised."  The veteran reported a long 
history of nervousness and excessive worry causing him to be 
jittery, hypervigilent, scared, and to suffer panic attacks 
when in public.  He also described intrusive thoughts and 
nightmares associated with combat in Vietnam.  He reported a 
long history of an inability to maintain employment caused by 
his nervousness.  No history of psychotic symptoms were 
reported aside from hallucinations related to alcohol 
withdrawal.  The veteran disclosed that he had been divorced 
since 1990 and had three adult children with whom he 
maintained contact.  

On mental status examination, Dr. Ticho noted that the 
veteran was wearing a soiled denim jacket and dirty sneakers.  
Throughout the interview, the veteran smiled, showed humor 
and had a friendly disposition.  He was mild mannered and in 
no distress.  There was no evidence of psychomotor tension or 
restlessness.  His affect was euthymic with a normal range 
and intensity.  There was no evidence of melancholy, 
expansiveness, irritability or anger.  His thoughts were goal 
directed, with no delusional ideas or hallucinations.  Speech 
was fluent and non-pressured.  Gross cognitive functions, 
including memory, concentration and language, were intact.  
Insight was available, and judgment was not grossly impaired.  
The veteran denied both suicidal and homicidal ideation, and 
had no known history of violent behavior.  Based on these 
findings, the Axis I diagnoses were PTSD and severe alcohol 
dependence.  The Axis II diagnosis was antisocial traits 
identified in the past.  Dr. Ticho assigned a current GAF 
score of 50 to 60.  Dr. Ticho also commented that the issue 
of secondary gain may be a factor.

The veteran was afforded an additional VA psychiatric 
examination in March 1998 to determine the severity of his 
anxiety disorder.  The examiner found the veteran to be 
difficult to interview, as he was extremely vague, offered 
very little information on his own, was at a loss as to how 
to answer open-ended questions, and did not elaborate on 
specific questions.  However, his manner appeared friendly 
and pleasant throughout the interview.  The veteran reported 
that he had worked a total of three months during the past 
year.  He also spent the better part of two months in jail 
during November and December 1997 following a probation 
revocation.  He related that he worked whenever work was 
available, but was often not asked back because of his 
nervousness which caused him to make mistakes.  He related 
that he spent much of his time with a woman he was involved 
with, enjoying pleasant evenings watching television and 
relaxing, and added that they rarely experienced tension.  He 
also described good relationships with his parents and his 
three daughters. 

Mental status examination showed no evidence of psychosis or 
impaired thought processes.  He denied any suicidal and 
homicidal ideation.  He maintained good eye contact, but did 
appear somewhat tense and nervous throughout the examination.  
The veteran described panic attacks at night which would 
occur anywhere from several times to fifteen times a month.  
However, the veteran had difficulty describing specific panic 
symptoms, physiological or otherwise.  The veteran described 
feeling nervous during the daytime, but the episodes of panic 
noted above occurred very infrequently during the daytime 
hours.  The veteran did not describe any other psychiatric 
symptoms of diagnostic importance during the examination.  
The Axis I diagnosis was anxiety disorder, not otherwise 
specified.  The examiner assigned a GAF score of 50.  Under 
Axis IV, the examiner noted "financial worries and 
employment problems."  The examiner also opined that there 
appeared to be little substantive change in the veteran's 
mental status and overall adjustment since his last review in 
March 1997. 

In June 1998, the veteran and a friend presented testimony 
before a hearing officer at the RO.  The veteran testified 
that he felt nervous all the time and would experience panic 
attacks approximately four to five times a week.  He 
explained that his panic attacks were generally brought on by 
crowds, nightmares and pressure from jobs.  He also said that 
his nervousness caused sleeplessness and a decrease in 
concentration.  He indicated that he was no longer involved 
in an intimate relationship, and that he would rarely go out 
to public places such as movie theaters or restaurants.  He 
explained, however, that he had several friends he would 
visit regularly.  He related that he had lost numerous jobs 
due to his anxiety disorder.  He described how he would 
become panicky after starting a job, rendering him unable to 
perform to his employers' satisfaction.  The veteran's friend 
testified that he had known the veteran for the past three to 
four years, and would usually see him every other evening.  
He described how the veteran would come over to his house 
approximately once a week in the middle of the night because 
he was unable to sleep, during which time the veteran would 
occasionally be crying and shaking.

The woman with whom the veteran had been involved also 
submitted a letter dated in June 1998 indicating that she had 
lived with the veteran for approximately two years.  During 
that time, she observed the veteran experience terrible 
nightmares in which he occasionally struck her.  She also 
stated that the veteran acted delusional and very confused at 
times, and that she was afraid of his behavior.

Mr. Gordon submitted a letter dated in December 1998 which 
addressed the veteran's current living status.  Mr. Gordon 
noted that the veteran continued to demonstrate anxiety, 
isolating behavior, difficulty with concentration, and an 
inability to trust other people.  Mr. Gordon related that the 
veteran continued to avoid discussing his military past with 
any non-veterans and would become angry when asked about his 
service.  The veteran also admitted to ongoing alcohol abuse 
and relationship problems with his domestic partner.  His 
only employment consisted of odd jobs here and there.  Mr. 
Gordon concluded that the veteran's diagnoses were PTSD and 
alcohol dependence.  He indicated that the veteran's anxiety 
due to PTSD caused problems that would make work difficult.

In reviewing the above criteria in relation to the veteran's 
anxiety disorder, the Board finds that the veteran's 
disability picture does not warrant an evaluation in excess 
of the currently assigned 30 percent under either the former 
or the revised criteria for rating mental disorders.  The 
Board notes that the veteran evidences some manifestations 
described in the criteria for a 50 percent evaluation under 
the revised criteria.  For instance, the veteran has reported 
some disturbances of mood and weekly panic attacks.  
Nevertheless, he clearly does not exhibit most of the 
symptoms described therein.  The clinical evidence does not 
show that the veteran suffers from flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; or difficulty in establishing and 
maintaining effective work and social relationships.  
Although the veteran claims to suffer from impairment in 
memory and concentration, clinical findings during mental 
status examination consistently showed no impairment in 
cognitive functioning.  The Board also recognizes that the 
veteran was shown to be delusional on one occasion when 
hospitalized at St. Mary's Hospital; however, a medical 
opinion clearly related his delusional state to alcohol 
withdrawal as opposed to his service-connected anxiety 
disorder.  See Mittleider, supra.  

The Board also finds that the veteran does not demonstrate 
occupational impairment with reduced reliability and 
productivity because of difficulty in establishing and 
maintaining effective work and social relationships.  The 
veteran has maintained that he tends to isolate and becomes 
nervous in public.  However, he appears to have maintained 
positive relationships with his parents and all three of his 
adult children.  He also was able to maintain an intimate 
relationship with a woman for approximately two years.  He 
indicated, moreover, that he had several friends with whom he 
would visit on a regular basis, particularly when he felt 
depressed.  A close friend of the veteran also stated during 
the hearing that he would see the veteran at least every 
other evening.  Under these circumstances, the preponderance 
of the evidence is against an evaluation in excess of the 
currently assigned 30 percent under the revised criteria.

For these reasons, the Board also finds that the veteran's 
anxiety disorder is not shown to result in considerable 
impairment of social and industrial adaptability as required 
for a 50 percent rating under the former rating criteria.  
The veteran appears to have lost numerous jobs since 
returning from Vietnam, which he claims is due to his anxiety 
disorder.  The evidence of record, however, does not indicate 
more than "definite" or "moderately large" industrial 
impairment.  No medical opinion is contained in the record 
which states that the veteran's difficulty with employment is 
due to his service-connected anxiety disorder.  In fact, the 
March 1997 VA examination report includes the examiner's 
opinion that the veteran's symptoms appeared to have improved 
since the prior VA compensation examination.  

Furthermore, the veteran's GAF scores do not reflect a 
disability picture which would warrant an evaluation in 
excess of 30 percent.  For example, the March 1997 and March 
1998 VA examination reports include GAF scores of 65 and 60, 
respectively.  Under DSM-IV, these scores are consistent with 
some mild symptoms (depressed mood and mild insomnia), or 
some difficulty in social, occupational, or school 
functioning (occasional truancy, or theft within the 
household), but generally functioning pretty well with some 
meaningful interpersonal relationships.  See Quick Reference 
to the Diagnostic Criteria from DSM-IV 46-47 (1994).  In 
addition, Dr. Ticho assigned a GAF score of 50 to 60.  The 
Board notes that a score between 51 to 60 contemplates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attack), or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers).  Id.  A score of 
50 contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting), or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Id.  

After considering these GAF scores (averaging approximately 
60) in light of the entire evidence of record, the Board 
finds that the veteran's anxiety disorder more nearly 
approximates "definite" rather than "considerable" 
impairment under the former criteria.  Therefore, the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent for the veteran's anxiety disorder under 
the former criteria. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1), which provide that in 
exceptional or unusual cases where the schedular criteria are 
deemed inadequate, due to such related factors as marked 
interference with employment or frequent hospitalizations, an 
extra-schedular evaluation may be assigned.  In the instant 
case, however, there has been no showing that the veteran's 
anxiety disorder has caused marked interference with 
employment, necessitated frequent periods of hospitalization, 
or otherwise rendered impracticable the application of the 
regular schedular standards.

In this regard, the clinical evidence of record does not 
support a finding that the veteran's anxiety disorder is so 
unusual or exceptional that the application of the regular 
schedular standards is impractical.  In fact, as demonstrated 
above, the currently assigned evaluation clearly contemplates 
the shown symptomatology.  In particular, the evidence shows 
that the veteran's only recent psychiatric admission was due 
to his alcohol abuse.  The Board also finds that the 
veteran's anxiety disorder has not markedly interfered with 
his employment which would warrant an increased evaluation.  
The Board emphasizes that no medical opinion has been 
provided which indicates that the veteran is unemployable due 
to his anxiety disorder.  While Mr. Gordon stated in a 
December 1998 letter that the veteran's anxiety would make 
work difficult, this does not equate to marked interference 
with employment to warrant an evaluation in excess of 30 
percent.  Accordingly, the Board finds that criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

In conclusion, the Board finds that the veteran's anxiety 
disorder is most consistent with the 30 percent evaluation 
under both the former and revised criteria.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 55-56. 






II.  Total Rating Based on Individual 
Unemployability by Reason of a Service-
Connected Disability

The law provides that a total disability rating based upon 
individual unemployability may be granted upon a showing that 
the veteran is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
his or her service-connected disabilities.  See 38 U.S.C.A. § 
1155; 38 C.F.R.          §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his or her age or the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  In exceptional cases, an extra-schedular total 
rating may also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R. § 4.16(b). 

In this case, the veteran's only service-connected disability 
is his anxiety disorder, rated as 30 percent disabling.  As 
the veteran does not meet the schedular prerequisites for 
assignment of a total rating for compensation purposes, he 
can only be granted such a rating if it is shown that his 
service-connected disability, when considered in light of his 
education and occupational experience, renders him unable to 
obtain or retain substantially gainful employment.  However, 
as the record does not include medical evidence which shows 
that this disorder has caused unemployability, his claim of 
entitlement to a total rating based on unemployability by 
reason of a service-connected disability must be denied.

The veteran essentially maintains that he is currently unable 
to follow a substantially gainful occupation due to his 
service-connected anxiety disorder.  The record reflects that 
the veteran has had numerous jobs in the construction field 
during the pendency of this appeal.  According to the 
veteran, although he is able to secure employment, he is 
unable to maintain a job for any significant period due to 
his anxiety disorder.  However, the clinical evidence simply 
does not support the veteran's claim.  

There is no medical opinion contained in the record 
indicating that the veteran is unable to maintain gainful 
employment by reason of his service-connected anxiety 
disorder.  The clinical findings consistently show that the 
veteran has no cognitive impairment or significant problems 
with his mood.  The March 1997 VA examination report includes 
the examiner's opinion that the veteran had only mild to 
moderate impairment in occupational functioning.  During his 
VA examination in March 1998, the veteran reported that he 
had only worked three months during the prior year, but added 
that he had spent the better part of November and December 
1997 in jail following a probation revocation for bouncing 
two checks.  Further, Mr. Gordon stated in his December 1998 
letter that the veteran's anxiety caused problems that would 
make work difficult, which the Board notes is not consistent 
with an inability to secure or follow a substantially gainful 
occupation.

As noted, moreover, the recent medical evidence shows GAF 
scores of 50 to 60, 60 and 65, for an average score of 60.  
Under DSM-IV, a score of 60 is provided where there are some 
mild symptoms (depressed mood and mild insomnia), or some 
difficulty in social, occupational, or school functioning 
(occasional truancy, or theft within the household), but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  See Quick Reference to the 
Diagnostic Criteria from DSM-IV 46-47 (1994) (emphasis 
added).  Accordingly, the veteran's GAF scores do not reflect 
that he is unable to secure or follow gainful employment.

The Board notes that while the veteran may be currently 
unemployed (or marginally employed), current unemployment or 
difficulties in obtaining employment are not dispositive of 
the total rating for compensation issue.  As the Court stated 
in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), "[T]he 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
the veteran can find employment."  Here, the evidence does 
not show that the veteran's service-connected anxiety 
disorder renders him unable to obtain or retain substantially 
gainful employment. 

In conclusion, the Board finds that the veteran has not 
demonstrated that he is unable to obtain or maintain 
substantially gainful employment due solely to his service-
connected disability.  Consequently, since the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt rule is not for application and a total evaluation 
based on individual unemployability by reason of a service-
connected disability is not warranted.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

An evaluation in excess of 30 percent for an anxiety disorder 
is denied.

A total rating based on individual unemployability by reason 
of a service-connected disability is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

